Citation Nr: 1804740	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  13-30 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for status post arthroplasty of the left hip ("left hip disability").  

2.  Entitlement to an initial increased rating in excess of 10 percent for right hip degenerative joint disease. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Angeline DeChiara, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1989 to January 1990 and from February 2005 to January 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two separate rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  A May 2010 rating decision increased the evaluation for the Veteran's left hip disability from 10 percent to 100 percent effective December 30, 2009, for the Veteran's left hip arthroplasty, to be reduced to 30 percent from February 1, 2011.  An August 2013 rating decision granted service connection for right hip disability effective from April 2011, and assigned a noncompensable rating.  That rating decision also denied entitlement to TDIU.  

While on appeal in March 2015, the RO increased the assigned rating for right hip degenerative joint disease to 10 percent, effective April 29, 2011, the date the Veteran filed his claim.  However, as this was not a full grant of the benefit sought on appeal, the issue remains on appeal.  See Ab v. Brown, 6 Vet. App. 35, 38 (1993). 

In February 2017, the Veteran appeared and testified at a video hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  






FINDINGS OF FACT

1.  From February 1, 2011, the Veteran's left hip disability has been manifested by moderately severe residual weakness, pain or limitation of motion following a left hip replacement. 

2.  The Veteran's right hip degenerative joint disease has resulted in symptoms such as painful motion, but has not manifested in flexion limited to 45 degrees or less, extension limited to 5 degrees, limitation of abduction, adduction, rotation, or ankylosis.   

3.  The Veteran's service-connected disabilities do not preclude him from securing or following a substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating for status post arthroplasty of the left hip have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.71a, Diagnostic Code (DC) 5054 (2017).

2.  The criteria for a rating in excess of 10 percent for right hip degenerative joint disease have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5250, 5251, 5252, 5253 (2017).

3.  The criteria for an award of a TDIU have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1-4.14, 4.21, 4.16 (2017).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), and implementing regulations, impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.26(a) (2017).  Proper VCAA notice must inform the claimant of any information and evidence not of record that:  (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran to procure service treatment records and additional private medical records identified by the Veteran, and also provide the Veteran any necessary examinations.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

Here, the Veteran was provided sufficient notice in February 2008 and July 2013 letters from VA.  Regarding VA's duty to assist, the Veteran's representative claimed during the February 2017 Board hearing that these last exams were no longer contemporaneous.  However, at the hearing, the Veteran did not indicate that his conditions had worsened since his last exams, despite being asked by his representative.  Accordingly, the Board does not believe that new examinations are needed.  See Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994). 

Accordingly, the Board determines that VA has met all statutory and regulatory notice and assistance provisions.

II. Analysis 

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1 (2017). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the action.  38 C.F.R. § 4.40 (2017).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling, and pain on movement.  38 C.F.R. § 4.45 (2017).  

Additionally, when evaluating a musculoskeletal disability, VA must consider functional loss due to pain, weakness, excess fatigability, or incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); 38 C.F.R. §§ 4.40, 4.45.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011); see also 38 C.F.R. § 4.59 (2017). 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  However, the United States Court of Appeals for Veterans Claims has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

a. Left Hip Disability 

Currently, the Veteran's left hip disability is rated 30 percent under DC 5054.  The Veteran contends this rating does not adequately reflect the severity of his left hip condition.  The Veteran further contends that he is in constant pain due to his left hip.  

Under DC 5054, for hip replacement, a 100 percent rating is to be assigned for a one-year period following implantation of the prosthesis.  Thereafter, a 90 percent rating is warranted with painful motion or weakness such as to require the use of crutches; a 70 percent rating is warranted for markedly severe residual weakness, pain or limitation of motion; a 50 percent rating is warranted for moderately severe residuals of weakness, pain or limitation of motion; and 30 percent is the minimum rating for symptomatology of a lesser degree. 38 C.F.R. § 4.71a, DC 5054 (2017).

On VA examination in July 2013 of the left hip, range of motion measurements for the left hip were as follows:  flexion to 60 degrees, with painful motion, and extension was greater than 5 degrees with no objective evidence of painful motion.  The examiner noted no abduction lost beyond 10 degrees.  Additionally, adduction was not limited such that the Veteran could not cross legs, and rotation not limited such that the Veteran could not toe-out more than 15 degrees.  The examiner also noted normal muscle strength and no evidence of ankylosis.  Also noted was localized tenderness or pain to palpation for the joints and/or soft issue of the hip.  The VA examiner indicated that the Veteran had functional loss and/or functional impairment of the hip and thigh in that the Veteran experienced less movement than normal and pain on movement.  The Veteran did not require an assistive device.  

Also of record are VA outpatient treatment records that show the Veteran receives consistent follow-up treatment for his left hip disability, and reported pain and weakness in his left hip.  These records provide no indication that the Veteran's left hip symptomatology is worse than what is reflected in the VA examination report of record.  

After review of the foregoing evidence, the Board finds that an increased rating of 50 percent is warranted for the Veteran's left hip disability for the entire period of appeal.  This determination is supported by the July 2013 finding that the Veteran experiences a limited range of motion of his left hip.  Additionally, the Veteran experiences painful motion and weakness in his left hip.  Moreover, VA treatment records during the relevant period confirm the Veteran's reports of pain and weakness.  This evidence suggests that the level of left hip disability has been effectively the same throughout the appeal period.  

The Board thus finds it is reasonable to resolve any benefit of the doubt in favor of the Veteran and assume that the level of disability associated with the left hip replacement residuals were present prior to the date of the July 2013 VA examination.  See 38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the Board will apply this report of symptomatology to the entire period on appeal.  Thus, the Board finds that the Veteran is entitled to a 50 percent rating for his status post arthroplasty of the left hip from February 1, 2011, the date following the expiration of the 100 percent total rating assigned following the Veteran's hip replacement surgery.  

However, the Board finds that the criteria for a rating in excess of 50 percent have not been met.  Markedly severe residuals are not present, given the range of motion that is shown, much of which was accomplished without pain, and with normal muscle strength.  Accordingly, the Board finds that a rating in excess of 50 percent for the period of February 1, 2011, is not warranted.  

In summary, the Board finds that an increased rating of 50 percent is warranted for the Veteran's left hip disability from February 1, 2011.  

b. Right Hip Degenerative Joint Disease 

Currently, the Veteran's right hip degenerative joint disease is rated 10 percent under DC 5010-5253.  The Veteran contends that this rating does not adequately reflect the severity of his right hip condition.  The Veteran contends that he has difficulty walking long distances.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  This hyphenated diagnostic code may be read to indicate that traumatic arthritis is the service-connected disability, and it is rated for the residual condition of limitation of abduction under DC 5253.  

Under DC 5010, arthritis due to trauma substantiated by X-ray findings, is to be rated as degenerative arthritis under DC 5003.  DC 5003 provides that degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code for the specific joint involved.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, a 10 percent rating is assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, and a 20 percent rating is assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Id. 

However, when there is some limitation of motion of the specific joint or joints involved that is noncompensable under the appropriate diagnostic codes, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  

Under DC 5253, a 10 percent rating is warranted for limitation of rotation of the affected leg (with an inability to "toe-out" more than 15 degrees), or for limitation of adduction causing an inability to cross legs; and a 20 percent rating is warranted for limitation of abduction resulting in motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, DC 5253. 

In addition, limitation of extension of the thigh to 5 degrees warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5251.  Also, the following ratings are assignable based upon the varying degrees of limitation of flexion of the hip:  10 percent for limitation of flexion to 45 degrees, 20 percent for limitation of flexion to 30 degrees, 30 percent for limitation of flexion to 20 degrees, and 40 percent for limitation of flexion to 10 degrees.  38 C.F.R. § 4.71a, DC 5252.  

On VA examination in July 2013, range of motion measurements were as follows:  flexion to 125 degrees or greater with no objective evidence of painful motion, and extension greater than 5 degrees with no objective evidence of painful motion.  No abduction lost beyond 10 degrees and adduction not limited such that the Veteran cannot cross legs.  Additionally, rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  The VA examiner noted localized tenderness or pain to palpation for joints and/or soft issue of the hip.  Normal muscle strength and no ankylosis were noted.  Imaging studies conducted documented degenerative or traumatic arthritis in the left hip.  The Veteran did not require an assistive device.   

Also of record are VA outpatient treatment records that show the Veteran receives consistent follow-up treatment for his right hip degenerative joint disease, and reported painful motion.  These records provide no indication that the Veteran's right hip symptomatology is worse than what is reflected in the VA examination reports of record.  

In light of the foregoing, the Board finds that the Veteran's right hip degenerative joint disease did not warrant an initial compensable rating under any relevant diagnostic code.  At no time was a compensable restriction of flexion shown (flexion limited to 45 degrees).  38 C.F.R. § 4.71a, DC 5222.  At no time was compensable restriction of extension shown (extension limited to 5 degrees).  38 C.F.R. § 4.71a, DC 5251.  Additionally, no limitation of abduction, adduction, or rotation was show.  38 C.F.R. § 4.71a, DC 5253.  Furthermore, there was no evidence of ankylosis.  38 C.F.R. § 4.71a, DC 5250.

However, the RO, in March 2015, assigned a 10 percent rating for the right hip degenerative joint disease based on the Veteran's claims of painful motion.  These findings, and the Veteran's claims of increased painful motion, entitle him to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Therefore, based on the preponderance of the evidence, the Board finds that the current 10 percent rating adequately contemplates any functional impairment that the Veteran may experience in the right hip.  

Accordingly, the Board finds that the preponderance of the evidence is against an assignment of a rating in excess of 10 percent for right hip degenerative joint disease.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    

c. TDIU

The Veteran asserts that he is unable to obtain and maintain gainful employment as a result of service-connected disabilities, primarily his service-connected major depressive disorder and left hip disability.  

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2017). 

Substantially gainful employment is that employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a). 

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. § 3.341, 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and asks for a TDIU because of subjective factors outside the objective rating.  Vittese v. Brown, 7 Vet. App. 31 (1994).  

Here, in addition to the right and left hip disabilities discussed above, service connection is currently in effect for major depressive disorder, rated at 50 percent; degenerative joint disease of the left shoulder, rated at 20 percent; degenerative arthritis of the cervical spine, rated at 10 percent; and a noncompensable rating for a scar associated with status post arthroplasty of the left hip.  Accordingly, the Veteran does meet the schedular criteria for consideration for the assignment of a TDIU.  38 C.F.R. § 4.16(a). 

The evidence of record indicates that the Veteran was employed by a contracting servicer as a part-time laborer attendant from March 2008 to November 2012.  The Veteran also indicated during his February 2017 Board hearing that he has maintained part-time employment.  Additionally, the Veteran indicated that VA is assisting him with vocational computer office training.  The Veteran indicated that he was a medic in the United States Army, so he is able to use some of these skills in his medical records and billing courses.  

On examination in July 2013 regarding the Veteran's mental health, a VA examiner opined that the Veteran has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  Also in July 2013, a VA examiner indicated that the Veteran has functional loss of his hip in that he has less movement than normal (limited walking).  

As the medical evidence shows that the Veteran is not unable to secure and follow a substantially gainful occupation as a result of his service-connected disabilities, and in light of other evidence, including the Veteran's current vocational training, the Board finds that the evidence does not support a finding that the Veteran is unable to secure or follow a substantially gainful employment as a result of his service-connected disability.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    



ORDER

Entitlement to a disability rating of 50 percent for status post arthroplasty of the left hip is granted.

Entitlement to an initial increased rating in excess of 10 percent for right hip degenerative joint disease is denied.

Entitlement to a TDIU is denied. 



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


